Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The Examiner has fully reconsidered the prior art rejection in light of Applicants’ arguments.  On the one hand, the language of the claims still embraces permutations where, because the pH of the mixture at the end of the first stage is close to a pre-selected value, no adjustment is required prior to adding a basic solution.  On the other, it would still be necessary that a measurement of the pH be made so as to determine whether or not said adjustment is necessary.  It is acknowledged that the art of record never contemplates measuring the pH of the reaction mixture for any reason prior to introducing the alkaline substance.
	An updated/modified survey of the prior art did not yield any references more germane than those already cited.  Accordingly, claims 12-26 are allowable.  Other references that disclose a method comparable in scope to Kim et al. are JP 2003-335860 and KR 93/0006260.  U.S. Patent # 10,662,292 was considered as a possible foundation for a non-statutory double patenting rejection but it suffers the same shortcomings as does Kim and the other references cited herein and there was no clear motivation to propose altering the invention defined by the patent claims in the manner needed to render obvious the invention of the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 22, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765